PER CURIAM.
Certiorari to review award of the Industrial Commission of Arizona denying death benefits to Jessie C. Faidley, surviving widow, and Walter Arthur Faidley, Vera Irene Faidley, and Caryl Ann Faidley, dependent minor children of Walter Faidley, deceased.
Mr. Faidley was an employee of Christensen Construction Company, Inc., referred to in the companion case of Nicholson v. Industrial 'Commission of Arizona, 76 Ariz. 105, 259 P.2d 547, and killed in the same accident wherein Nicholson lost his life. By order of this court the reviews were consolidated for presentation. Based on the facts and principles of law announced in the Nicholson case, the award of the Industrial Commission of Arizona in this case is ordered set aside.
STANFORD, C. J., and PHELPS, LA PRADE, UDALL, and WINDES, JJ., concur.